Offense murder, penalty ninety-nine years in the penitentiary.
Appellant killed Lester Bolton. A few days prior to the killing appellant had a fight with Milford Long, brother-in-law of deceased. Appellant introduced evidence of communicated threats made by deceased against him to a third person when he heard of this fight; also that Milford Long, his brother Ben and deceased, all three, hunted for appellant on the day of the homicide, found him at a carnival stand, from whence appellant ran to an adjoining stand, pursued by the three, and where he was attacked by Ben Long with a scantling, at which time he shot Ben Long, and almost immediately thereafter shot deceased. The issue of manslaughter was overwhelmingly raised by the evidence.
In charging upon this issue, the court said in part: "In determining the adequacy of the provocation * * * if you find that by reason of anything deceased did at the time, or by reason of anything deceased and Ben Long did at the time, or by reason of any threats made by deceased, or by Ben Long, made tothe defendant at the time," etc.
This charge restricted the jury's consideration to acts and threats of Ben Long or deceased "at the time" of the killing. It eliminated a consideration by the jury of a joint attack, by the three, or at least the joint action of the three above set out, and also eliminated previous threats made by deceased to third persons and thereafter communicated to appellant.
This charge was unduly restrictive under the facts of this case and has been many times condemned. Brookerson v. State,242 S.W. 234; Norris v. State, 42 Tex.Crim. Rep.; Gant v. State, 55 Tex.Crim. Rep..
If the facts showing adequate cause are collated, they should be correctly stated. Wheeler v. State, 54 Tex.Crim. Rep.; Branch's P. C., Sec. 2048. Especially is it error to mention a single attack when the evidence raises the issue of a joint one, and which further restricts the jury's consideration to matters *Page 115 
happening at the very time of the homicide when there are in evidence matters happening prior thereto which might under all the facts in evidence constitute adequate cause. Miles v. State, 18 Tex.Crim. App. 170; Branch's P. C., Sec. 2049. It is always dangerous to give a charge attempting to group the facts showing adequate cause in a manslaughter case.
A bill of exception appears in the record to the court's refusal to permit the witness Molin to testify to a purported res gestae statement of Milford Long to the effect that they (meaning himself, Ben Long and deceased) went out there "to get appellant but he beat them to it." If the proximity of time and place and such circumstances as showed the spontaneity of this statement had been shown in the bill, it would present a serious question, but the bill is deficient in these respects and will not be considered. It is qualified in such manner as to show no error but the qualification was properly excepted to by appellant. We again call all trial courts' attention to the law which forbids our consideration of a qualification thus excepted to. Rochelle v. State, 294 S.W. 860; Ariola v. State,289 S.W. 385. It is the trial court's duty to file a proper bill under such circumstances, failing in which, we will be forced to consider such bills without the qualifications. We say this in view of another trial and especially in view of the number of bills in the record in this condition, most of which, however, present frivolous matters not worthy of discussion.
The judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                ON MOTION FOR REHEARING BY STATE.